Citation Nr: 1525551	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back strain with spondylosis, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1974 and May 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2009, the Veteran and his wife testified at a hearing conducted before the undersigned Veterans Law Judge sitting at the Atlanta RO.  A transcript of the hearing is of record.  

In July 2010 and October 2012, the Board remanded the Veteran's appeal for further evidentiary development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA medical examination and obtaining medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2009 and April 2012, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The service-connected low back strain with spondylosis is not manifested by unfavorable ankylosis of the entire spine.

2.  The service-connected low back strain with spondylosis is not manifested by nerve involvement or separate neurological manifestations or abnormalities to include radiculopathy. 

3.  The Veteran's service-connected disabilities consist of low back strain with spondylosis (current rating of 60 percent); tinea corporis (current rating of zero percent); and postoperative residuals of multiple cystic lesions (current rating of zero percent); with a combined total schedular rating of 60 percent. 

4.  The Veteran has a high school education, one year of college education, and work experience as a secretary and clerk for 20 years.  

5.  The service-connected disabilities are not shown to have precluded the Veteran from either securing and/or following all forms of substantially gainful employment consistent with his educational and work background, and he is able to perform substantially gainful sedentary employment consistent with his educational and work background.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for the low back strain with spondylosis are not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.2, 4.40, 4.45, 4.59, 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2014).

2.  The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in June 2005, prior to the initial adjudication of the claims, and in April 2006, November 2008, and July 2010.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records, Social Security Administration (SSA) records, and private medical evidence are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In December 2008, June 2009, and September 2014, the Veteran specifically informed VA that he had no additional evidence or information to submit.  

The Veteran was afforded VA examinations in March 2013 and July 2014, and medical evidence was obtained as to the nature and severity of service-connected disabilities and how the disabilities functionally impacted the Veteran.  The VA examinations are adequate for adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of him.  The examiners carefully examined him, and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  

In the May 2015 brief on appeal, the Veteran's representative asserted that the July 2014 VA examination was inadequate because the VA examiner did not provide a rationale for the medical conclusions.  However, the Board finds that the VA examiner provided a sufficient rationale.  The VA examiner's medical conclusion was based upon interview and examination of the Veteran.  The VA examiner considered the Veteran's report of symptoms and also reviewed his claims file.  The VA opinion is supported by the examination findings and is consistent with the evidence of record.  The qualifications and expertise of the opiner, scope of assessment, review of pertinent evidence, accuracy of factual premises, rationale provided, and degree of certainty are of import in determining the persuasiveness of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  A greater explanation in the July 2014 VA medical opinion would have been desirable, but there is at least some explanation as discussed below.  Further, as noted, the VA medical opinion is supported by the examination findings and the evidence of record.  As such, the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2009 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 
2.  Analysis: Increased Rating for Low Back Strain with Spondylosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014). 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.
Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014). 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Under Diagnostic Code 5243, a 60 percent rating, the highest rating under this Diagnostic Code, is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For historical purposes, the Veteran filed a claim for an increased rating for the low back disability in March 2005.  His claim for an increased rating was denied in February 2006.  A 60 percent rating is currently assigned to the low back disability from September 23, 2002.  

The Veteran's lumbar spine disability has been rated by the RO as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a (2014).  The 60 percent disability rating is the highest available under this code.  Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  This is the only higher rating available for a spinal disability under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The weight of the competent and credible evidence demonstrates that there is no unfavorable ankylosis of the Veteran's spine.  Review of the Veteran's claims file reflects that he was provided VA examinations in July 2005, August 2010, September 2010, December 2011, March 2013, and July 2014 to assess the current nature and extent of his lumbar spine disorder.  Report of the July 2005 examination reflects that the examiner found no ankylosis of the spine.  Report of the August 2010 examination reflects that the Veteran complained of constant pain in his middle back that radiated up and down the spine.  Some range of motion testing was accomplished, but the examiner did not specifically note whether the Veteran experienced ankylosis.  An addendum added later in August 2010 reflects that the examiner reviewed X-rays taken during the examination and found that the Veteran "has a basically stable spine" with "moderate disability."  

VA examination in December 2011 indicates that some range-of-motion testing of the Veteran's lumbar spine was conducted.  There was forward flexion to 25 degrees with pain beginning at 15 degrees and extension from zero to 30 degrees.  No findings regarding ankylosis were noted.  

A March 2013 VA examination report indicates that the diagnoses were low back strain with spondylosis and paraplegia with bilateral lower extremity paralysis.  The Veteran reported that his low back condition was worse, he was in constant pain at a level 10, he had difficulty bending, and he had to take pain medication two or three times a day.  He stated that he was paralyzed from the waist down secondary to his history of meningitis and he was no longer able to walk.  The Veteran stated that he had flare ups and had back spasms so severe, he would fall out of his wheel chair.  The examiner noted that the Veteran was wheel chair bound, he had paraplegia from the waist down, and he was unable to perform active range of motion testing of the thoracolumbar spine.  Examination revealed that the Veteran had localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine. There was no guarding or muscle spasms.  Muscle strength in the lower extremities was 0/5, both legs were the same size, the legs were decreased, and there was obvious atrophy.  The July 2014 VA examination report indicates that there was no ankylosis of the spine upon examination.    

The objective medical evidence does not demonstrate any findings or diagnosis of ankylosis of the entire spine at any point during the appeal period.  In view of the Veteran's current 60 percent rating, and considering that unfavorable ankylosis of the entire spine is the only basis for an increased evaluation in this case, the Board finds that a rating in excess of 60 percent is not supported by the evidence.  The Veteran is receiving the maximum schedular rating under the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine.  There is simply no basis for a higher rating. 
The rating criteria take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, additional functional limitation warranting a higher rating has not been shown.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Board finds any functional loss due to pain or other symptoms to include during flare-ups is contemplated in the 60 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 60 percent for the service-connected low back disability under the rating criteria for spine disabilities.  

The Board acknowledges that the General Rating Formula for Diseases and Injuries of the Spine allows for separate ratings for neurological abnormalities related to or caused by service-connected spine disability.  

For the entire period of the appeal, the Board finds that the weight of the competent and credible evidence shows that the service-connected low back disability is not manifested by nerve involvement or neurological manifestations or abnormalities to include radiculopathy.  

The medical evidence shows that the Veteran currently experiences neurological complications in the lower extremities.  The medical evidence of record further shows that the Veteran has had paraplegia since 1985 due to nonservice-connected meningitis.  Medical evidence of record shows that in August 1985, tuberculosis meningitis was diagnosed.  Hydrocephalus, polyneuropathy, and ataxia were diagnosed as secondary to the tuberculosis meningitis.  The Veteran had significant weakness in the lower extremities.  See the hospital records from S.J. Hospital dated from August 1985 to October 1985.  A July 1986 VA examination report indicates that the Veteran had a history of tuberculosis meningitis with subsequent myelopathy with sensory level at approximately T8 on the left and severe spastic paraparesis.  He had marked weakness in the lower extremities and was able to ambulate with a walker with marked difficulty.  

The Veteran was afforded several VA examinations in order to obtain a medical opinion as to whether the service-connected low back disability or the nonservice-connected paraplegia caused the neurological findings in the lower extremities.  At a neurological examination in September 2010, the Veteran complained of worsening back pain.  Neurological evaluation indicated muscle atrophy and decreased muscle strength in the right lower extremity, as well as absent deep tendon reflexes and decreased sensation.  The diagnosis was lumbosacral spine disease with chronic low back pain.  The VA examiner, Chief of Neurology, opined that the progression of the service-connected disorder is "related to ongoing neurologic problems and disabilities" as observed on the neurological examination.  He further stated that "there could be a contribution to his increasing difficulties with low back pain and loss of bowel and bladder function as well as weakness in the legs from lumbosacral spine disease."  The VA examiner further found that the Veteran could have peripheral neuropathy in the right lower extremity, but that the etiology was "unclear."  He opined that it "is possible" that any peripheral neuropathy could be related to the in-service injury.  Further, the VA examiner acknowledged the Veteran's tuberculosis meningitis that led to paraplegia and stated that "the neurological disability from his myelopathy can impinge of the further development of low-back pain."  The VA examiner stated that "most of [the Veteran's] neurologic disability probably stems from his tuberculous meningoencephalitis.  Nevertheless, this has probably affected his low back pain."  The VA examiner further stated that it is "practically impossible to estimate" how much of the Veteran's disability is due to his paraplegia versus his service-connected low back disorder.  

A March 2013 VA examination report indicates that the diagnoses were low back strain with spondylosis and paraplegia with bilateral lower extremity paralysis.  The Veteran reported that his low back condition was worse, he was in constant pain at a level 10, he had difficulty bending, and he had to take pain medication two or three times a day.  He stated that he was paralyzed from the waist down secondary to his history of meningitis and he was no longer able to walk.  The Veteran stated that he had flare ups and had back spasms so severe, he would fall out of his wheel chair.   The VA examiner noted that the Veteran was wheel chair bound, he had paraplegia from the waist down, and he was unable to perform active range of motion testing of the thoracolumbar spine.  Examination revealed that the Veteran had localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine. There was no guarding or muscle spasms.  Muscle strength in the lower extremities was 0/5, both legs were the same size, and the legs were decreased and there was obvious atrophy.    

The March 2013 VA examination report indicates that the VA examiner indicated that the Veteran had severe radiculopathy in both lower extremities.  However, the VA examiner indicated that he was unable to provide an adequate estimate or response as to whether the neurological condition was due to the service-connected low back disability without resorting to mere speculation due to the co-existence of the low back disability due to injury in 1972 and its progression versus the tuberculous meningoencephalitis without resorting to mere speculation and overlapping of symptoms and timing presentation of symptoms.  The examiner deferred to the specialist's (Dr. Tyor, Chief of Neurology) evaluation of the Veteran and the assessment remained unchanged.   

The July 2014 VA examination report indicates that the diagnosis was degenerative arthritis of the spine and tuberculous meningitis.  The report noted the Veteran's past medical history that in 1985, after leaving the service, tuberculous meningitis was diagnosed and he was a paraplegic secondary to this condition.  It was noted that currently, he had low back pain in the middle of the back and the pain went into both buttocks, for the last two years the back pain has increased, and he had to lay on his stomach or side to alleviate the back pain.  The Veteran was not as mobile as he used to be.  He took tramadol, he has had no surgery or injections, and he was under the care of the spinal cord injury clinic and the Bronze clinic.   

Physical examination revealed that muscle testing on the left and right lower extremity muscle groups was 0/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were absent.  Sensory exam to light touch was absent in the lower extremities.  Straight leg raise test on the right was negative; the Veteran was unable to perform straight leg raise test on the left.  He did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The VA examiner stated that the Veteran's neurologic abnormality was mid thoracic paraplegia.  MRI testing revealed multilevel degenerative discogenic disease and facet arthropathy of the lumbar spine which was most pronounced at the L5-S1 level. 

The VA examiner noted that the Veteran had pain and degenerative joint disease of the lumbosacral spine which he asserts is worse and that he had mid thoracic paraplegia that is nonservice-connected and it is profoundly stressing the low back.  The VA examiner opined that the Veteran did not have a neurologic disorder connected with the service-connected low back strain leading to spondylosis and there was no neurologic disorder secondary to the service-connected low back condition.  The VA examiner indicated that the Veteran had paraplegia secondary to nonservice-connected tuberculosis of mid thoracic spine and cord.

The Board finds that the weight of the competent and credible medical evidence establishes that the neurologic manifestations and disabilities in the lower extremities are not caused by the service-connected low back disability.  The Board finds that the September 2010 and July 2014 VA medical opinions to be highly probative since the VA examiners reviewed the claims folder, considered the Veteran's disability picture, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that the VA examiners have the skill and expertise to render these medical opinions and provide an assessment as to whether the neurologic manifestations are due to the low back disability.  The Board notes that the VA examiner who conducted the September 2010 VA neurologic examination is the Chief of Neurology and therefore, has great skill and expertise.  As noted above, the VA examiner, Chief of Neurology, stated that "most of [the Veteran's] neurologic disability probably stems from his tuberculous meningoencephalitis.  Nevertheless, this has probably affected his low back pain."  The VA examiner further stated that it is "practically impossible to estimate" how much of the Veteran's disability is due to his paraplegia versus his service-connected low back disorder.  The VA examiner, an orthopedic surgeon, who performed the July 2014 VA examination was able to give a more conclusion medical opinion and concluded that the Veteran did not have a neurologic disorder connected with the service-connected low back strain leading to spondylosis and there was no neurologic disorder secondary to the service-connected low back condition.  The VA examiner indicated that the Veteran had paraplegia secondary to nonservice-connected tuberculosis of mid thoracic spine and cord.

In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds that the VA examiners who rendered the September 2010 and July 2014 VA medical opinions have the expertise and skill to make these determinations as to the cause of a neurologic disability and such opinions are afforded great probative weight.  

The Board acknowledges that there are medical opinions of record which indicate that the service-connected low back disability could possibly cause neurological manifestations in the lower extremities.  As noted, in the March 2013 VA examination report, the VA examiner indicated that the Veteran had severe radiculopathy in both lower extremities.  The VA examiner further stated that he was unable to provide an adequate estimate or response as to whether the neurological condition was due to the service-connected low back disability without resorting to mere speculation due to the co-existence of the low back disability due to injury in 1972 and its progression versus the tuberculous meningoencephalitis without resorting to mere speculation and overlapping of symptoms and timing presentation of symptoms.  The September 2010 VA examiner stated that the Veteran's neurological complications, such as peripheral neuropathy in the right lower extremity, "may" be linked to the service-connected low back strain with spondylosis.  However, this VA examiner further stated that it is "practically impossible to estimate" how much of the Veteran's disability is due to his paraplegia versus his service-connected low back disorder.  

The September 2010 and March 2013 VA medical opinions only suggest that the neurologic manifestations in the lower extremities "may" be due to the low back disability or could possibly be due to the low back disability.  The medical opinions did not provide a medical conclusion that the low back disability did in fact cause the neurologic manifestations in the lower extremities.  The Board therefore finds that these medical opinions are not sufficient evidence of a nexus between the current low back and right knee disability.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board finds that there is not sufficient evidence to the required degree of medical certainty that establishes that the service-connected low back disability causes the neurological symptoms and manifestations in the lower extremities, there is only evidence that such an occurrence is possible.  

The Board acknowledges and has considered the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the Court found that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  However, the Board finds that the present case is distinguished from Mittleider because there is not sufficient evidence of the required degree of medical certainty that establishes that the low back disability causes the neurological symptoms and manifestations in the lower extremities.  The more probative evidence of record establishes that a nonservice-connected disability causes the neurological manifestations in the lower extremities, not the service-connected low back disability.  Thus, for the entire period of the appeal, the weight of the evidence shows that the service-connected low back disability has not been manifested by nerve involvement or neurological manifestations or abnormalities so as to warrant a separate rating.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's low back disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

As discussed, the Veteran's symptoms and functional limitations due to the low back disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

3.  Analysis: Entitlement to TDIU

The Veteran asserts that he has been unable to work in substantially gainful employment since about April 1999 due to the service-connected low back strain with spondylosis.  He asserts that the back pain and spasms prevent him from sitting for prolonged periods of time and he is unable to work as a secretary or clerk.  See the March 2005 formal TDIU application form.   

For historical purposes, the Veteran filed a claim for TDIU in March 2005.  His claim for TDIU was denied in February 2006.  The Veteran's service-connected disabilities consist of low back strain with spondylosis (current rating of 60 percent); tinea corporis (current rating of zero percent); and postoperative residuals of multiple cystic lesions (current rating of zero percent); with a combined total schedular rating of 60 percent.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

The Veteran has a combined total disability rating of 60 percent.  Thus, the percentage requirements of § 4.16(a) are met.  The remaining issue is whether the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The weight of the medical evidence shows that the service-connected disabilities preclude heavy physical or strenuous manual labor but did not preclude sedentary work.  The competent and credible evidence shows that the Veteran has a long work history as a secretary and clerk, which are sedentary employment.  

Regarding the Veteran's work and educational background, the evidence shows that he has a high school education and one year of college education.  The Veteran has over 20 years experience working as a secretary, clerk, and mail messenger.  See the May 1999 SSA field report and the March 2005 TDIU application form.  The salaries as reported by the Veteran meet the requirement of substantially gainful employment and exceed the poverty threshold.  

The weight of the evidence shows that the service-connected low back disability impacts the Veteran's ability to work in more physical occupations and prevents the Veteran from performing physical work to include heavy lifting due to limited motion and pain.  However, the weight of the evidence establishes that the low back disability would not have sufficient impact on the Veteran as to preclude sedentary employment.  

Review of the Veteran's claims file reflects that he was provided VA examinations in July 2005, August 2010, September 2010, December 2011, March 2013, and July 2014 to assess the current nature and extent of his lumbar spine disorder.  Report of the August 2010 examination reflects that the Veteran complained of being unable to work due to back pain.  The Veteran complained of constant pain in his middle back that radiated up and down the spine.  Some range of motion testing was accomplished.  The examiner opined initially that, "assuming that his back is structurally stable, he should be able to gainfully employed."  The examiner noted that the Veteran worked for 12 years after his meningitis out of a wheelchair doing various jobs including doing secretarial work.  An addendum added later in August 2010 reflects that the examiner reviewed X-rays taken during the examination and found that the Veteran "has a basically stable spine" with "moderate disability." 

At a neurological examination in September 2010, the Veteran complained of worsening back pain that led to his inability to work.  Neurological evaluation indicated muscle atrophy and decreased muscle strength in the right lower extremity, as well as absent deep tendon reflexes and decreased sensation.  The diagnosis was lumbosacral spine disease with chronic low back pain.  The VA neurologist opined that the progression of that service-connected disorder is "related to ongoing neurologic problems and disabilities" as observed on the neurological examination.  He further stated that "there could be a contribution to his increasing difficulties with low back pain and loss of bowel and bladder function as well as weakness in the legs from lumbosacral spine disease."  The examiner acknowledged the Veteran's tuberculosis meningitis that led to paraplegia and stated that "the neurological disability from his myelopathy can impinge of the further development of low-back pain."  The examiner stated that "most of [the Veteran's] neurologic disability probably stems from his tuberculous meningoencephalitis.  Nevertheless, this has probably affected his low back pain."  The examiner further stated that it is "practically impossible to estimate" how much of the Veteran's disability is due to his paraplegia versus his service-connected low back disorder.  

The VA examination report dated in December 2011 reflects that the examiner concluded the Veteran's low back strain with spondylosis would require him to have a job that did not require heavy lifting and allowed him to sit or stand as needed but that the disorder ultimately did not preclude employment.  

A March 2013 VA examination report indicates that the diagnoses were low back strain with spondylosis and paraplegia with bilateral lower extremity paralysis.  The Veteran reported that his low back condition was worse, he was in constant pain at a level 10, he had difficulty bending, and he had to take pain medication two or three times a day.  He stated that he was paralyzed from the waist down secondary to his history of meningitis and he was no longer able to walk.  The Veteran stated that he had flare ups and had back spasms so severe, he would fall out of his wheel chair.  The examiner noted that the Veteran was wheel chair bound, he had paraplegia from the waist down, and he was unable to perform active range of motion testing of the thoracolumbar spine.  Examination revealed that the Veteran had localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine. There was no guarding or muscle spasms.  Muscle strength in the lower extremities was 0/5, both legs were the same size, the legs were decreased, and there was obvious atrophy.    

The July 2014 VA examination report indicates that the VA examiner opined that, if the Veteran's only condition was lumbosacral spondylosis, he would be able to do sedentary work.  The examiner indicated that the Veteran's paraplegia is preventing him from doing any gainful work.  The Board finds that the weight of the competent and credible evidence establishes that the service-connected low back disability do not preclude the Veteran from all forms of substantially gainful employment.  

The weight of the competent and credible evidence further establishes that the service-connected tinea corporis and postoperative residuals of multiple cystic lesions do not preclude the Veteran from all forms of substantially gainful employment.  The VA examination report dated in December 2011 reflects that the examiner opined that the skin conditions would have "no impact" on the Veteran's ability to work.  The June 2012 VA examination report indicates that there is no functional disability related to the skin disorder and the skin disorders did not impact the Veterans ability to work.  The July 2014 VA examination report indicates that the VA examiner opined that the Veteran's skin rash present on the abdomen and the subcutanous skin tumors excised from his upper back would not interfere with employment.  

The Board notes that in May 1999, SSA determined that the Veteran was disabled from May 1999 and the primary diagnosis was "other disease of the spinal cord" and the secondary diagnosis was "meningitis."  The May 1999 SSA field report indicates that the Veteran indicated that the illness that limited his ability to work was the paraplegia and that he was unable to sit in his position as a secretary.  The supporting medical evidence shows that the Veteran had been treated for open draining ulcers in the sacral area and in both ankles and the right hip and for osteomyelitis from February 1998 to September 1999.  The Veteran underwent reconstructive surgery on the hips and sacrum.  In a March 2006 statement, Dr. Prokesch indicated that the Veteran was unable to sit for more than two hours due to the paraplegia and complications.  In a September 2007 statement, Dr. Prokesch indicated that the Veteran had pain due to many medical problems.  
The Board finds that the SSA determination and supporting evidence weigh against the claim for entitlement to TDIU.  The SSA determination does not establish that the Veteran was disabled and unable to work due solely to the service-connected low back disability.  The SSA records establishes that the Veteran was disabled and unable to work as a secretary due to the nonservice-connected paraplegia and its complications.  The SSA determination weighs against the claim for TDIU.   

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected low back disability, and since filing the TDIU claim in March 2005, the Veteran has asserted that he has been unable to work since 1998 or 1999 due to severe back pain and back spasms.  

The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's lay statements have limited credibility because the statements are inconsistent with and are undermined by lay and medical evidence of record.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As discussed above, the lay and medical evidence generated in 1998 and 1999 at the time the Veteran filed the SSA claim establishes that the Veteran stopped working as a secretary due to the paraplegia and complications from paraplegia including open sores and ulcers.  The lay and medical evidence from this time period does not establish that the service-connected low back disability with its symptoms of pain and muscle spasms prevented the Veteran from employment.  The medical evidence from that time period does not address the low back disability.  The Veteran did not report any symptoms of severe back pain or muscle spasms.  For instance, in the May 1999 SSA claim, he alleged that the paraplegia prevented him from working and he did not mention the back disability.  The Board finds that the Veteran has limited credibility since the his lay statements are not supported by the other evidence of record including the medical evidence generated in 1998 and 1999, the time period when the Veteran stopped working and the these lay statements were made in connection with his claim for benefits.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the evidence created in connection with medical treatment in 1998 and 1999 and in connection with the SSA claim have greater probative value than assertions made by the Veteran in 2005 and thereafter in connection with his claim for VA benefits because the evidence (medical evidence and the SSA forms and decision) were generated contemporaneously with the time period that the Veteran stopped working and address his ability to be employed at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

The Veteran also has theorized that his current service-connected low back disability precludes all forms of substantially gainful employment.  The Board finds that the Veteran's own implied assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  While the Veteran, as a layperson, is competent to describe observable symptoms and firsthand events, he is not considered competent to provide an opinion as to whether the service-connected low back disability is of such severity as to prevent all forms of substantially gainful employment.  Determining the degree of severity of a disability is a complex medical question.  In the Veteran's case, the evidence shows that he has paraplegia in addition to the service-connected low back disability.  The Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion as to whether the low back disability or the paraplegia prevents him from being able to be employed.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not shown that the Veteran has the expertise to provide a medical opinion as how each disorder affects his ability to be employed. 

The Veteran has provided lay statements from himself and his spouse that indicate that during the course of the appeal, the Veteran's service-connected low back disability has caused back spasms and pain so severe that the Veteran is unable to work in a seated or sedentary position.  The Board recognizes that the Veteran, and his spouse, as laypersons, are competent to report observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's and his spouse's lay statements to have limited credibility because the statements were made in connection with the claim for compensation and are undermined by the medical evidence of record.  

The Board also finds that the medical evidence of record is more probative and outweighs the Veteran's and his spouse's general lay assertions that he has had severe back pain and spasms that prevents him from working.  VA treatment records show that the Veteran has been treated for chronic low back pain with good results.  The treatment has included physical therapy, medications, adjustment of braces and cushions on his wheel chair, and home exercise programs.  

A May 2008 VA spinal cord injury consult record indicates that the Veteran requested a new wheelchair as well as supplies and medication refills.  The Veteran also complained of low back pain and it was noted that the pain was helped by wearing an binder with bracing for the low back.  An August 2008 VA spinal cord injury consult record indicates that the Veteran had no concerns except that he needed a lumbar corset for posture and wheel chair adjustments.  

A September 2008 VA physical therapy record indicates that the Veteran reported that he could not sit up longer than 2 hours at a time.  He indicated that he was working for the IRS and now his back hurts (lumbar region) so that he could not work.  The physical therapy goal was to improve sitting tolerance by decreasing back pain.  It was noted that it was felt that the Veteran would benefit from a power wheelchair with tilt/recline feature to improve back pain sitting tolerance and quality of life.  The Veteran was instructed in back extension exercises and strengthening exercises.  He was instructed to use moist heat at 15 to 20 minutes intervals.  

A July 2009 VA spinal cord injury clinic record indicates that the Veteran had obtained a new back brace for chronic low back problems and he has had good results from the brace.  It was noted that the low back pain seemed to have both musculoskeletal and neuropathic components.  The Veteran was instructed to use over the counter nonsteroidal anti-inflammatories for over exertion and he was given a low dose Gabapentin (300mg) to see if that positively impacted his neuropathic pain.  The Veteran was referred to physical therapy to review his home program for low back stretching and strengthening and he was to report back in 4 to 6 weeks.  

A September 2009 VA spinal cord clinic record notes that the Veteran had no new complaints although he continues to have some of his chronic low back.  It was noted that he lost his low back brace and requested a replacement one.  He was scheduled to start physical therapy for his low back issues.  The dose of gabapentin was increased and he was sent to orthotics for a replacement low back brace.  An October 2009 VA treatment record indicates that the back pain improved with the  corset, exercises, and increased gabapentin, but he was still not at goal. 

A September 2009 VA physical therapy record indicates that the Veteran was unable to tolerate sitting for more than 2-3 hours at a time.  It was noted that he had been seen in physical therapy for back exercises one year ago.  The Veteran reported that the pain increased with sitting and decreased with lying prone or with extension of his spine.  The record indicates that on exam, the Veteran was wearing a lumbosacral support which was providing no real support.  The Veteran reported that he lost his corset which did provide some back support and he was supposed to be getting a new corset from prosthetics.  The physical therapist indicated that the Veteran's back pain was largely a result of his inadequate seating and positioning in his wheel chair and should improve greatly with proper seating and spinal alignment.  The plan was to see the Veteran for seating when his cushion and back brace come into prosthetics.  The Veteran was instructed to perform his extension exercises each time he gets back into the bed, about four times per day.   VA treatment records dated in 2012 and 2013 show that the Veteran continued to be treated for chronic low back pain.  See the VA treatment records dated in January 2012, August 2013, and February 2013.  

The Board finds that the medical evidence of record outweighs the Veteran's and his spouse's lay statements concerning his inability to be gainfully employed due to severe pain and muscle spasms due to the service-connected low back disability.  The VA treatment records show that the Veteran has been treated for chronic low back pain but the pain has been helped with physical therapy, home exercises, braces, cushions for his wheel chair, and medication.  The VA treatment records do not document severe back pain and muscle spasms.  Further, the VA examiner who conducted the July 2014 VA examination considered the Veteran's report of severe back pain and muscle spasms.  The VA examiner concluded that the service-connected low back condition alone would allow the Veteran to still work in sedentary employment and that it was his (the Veteran's) nonservice-connected mid-thoracic paraplegia that prevents him from being gainfully employed. 

In conclusion, the Board finds that the weight of the competent and credible evidence establishes that the Veteran was not precluded from all forms of substantially gainful employment due to his service-connected disabilities as he is able to work in sedentary employment consistent with his work experience and education.  Therefore, the Board concludes that the Veteran is not individually unemployable by reason of his service-connected disabilities.  Accordingly, the Veteran's claim is denied.  


ORDER

Entitlement to a disability rating in excess of 60 percent for low back strain with spondylosis is denied.

A total rating based on individual unemployability by reason of service-connected disabilities is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


